
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.9.1


AMENDMENT TO SEVERANCE AGREEMENT

        Reference is hereby made to the Severance Agreement (the "Agreement")
that was entered into between the undersigned and Gart Sports Company, a
Delaware corporation, its subsidiaries, its successor, or a new parent company
of Gart (collectively, the "Company"), prior to August 15, 2002. This Amendment
to Severance Agreement (this "Amendment") is dated as of August 15, 2002 and
constitutes an amendment to such Agreement.

        In consideration of the mutual premises set forth in the Agreement, you
and the Company hereby agree to amend the Agreement to include the following, as
applicable:

        1.    This change is intended to modify only those Severance Agreements
to which a Vice President is a party and does not modify the Severance
Agreements to which a Senior Vice President or Executive Vice President or the
President is a party. Section 2(a) of the Agreement is hereby amended by
deleting the reference to "one year" in the second and fifth lines and inserting
in lieu thereof "eighteen (18) months".

        2.    The definition of "Change in Control" is hereby amended by
deleting the period at the end of clause 2(d)(ii)(E) and inserting in lieu
thereof "; or" and adding the following new clause:

"(F) The private sale, in one or more related transactions, by Leonard Green &
Partners (and any of its affiliates) of a number of shares of the Company
constituting 30% of the total number of shares of common stock of the Company
then outstanding."

        3.    Clause 2(d) is hereby amended by deleting the subclause number
"(iv)" and inserting in lieu thereof the subclause number "(iii)" and by
deleting the subclause number "(v)" and inserting in lieu thereof the subclause
number "(iv)".

        4.    The definition of "Good Reason" is hereby amended by deleting
subclause (iii) of Section 2(f) and inserting in lieu thereof the following:

"(iii) The relocation of your principal office to a location outside a 30 mile
radius of the location of your then current principal office and such relocation
would require that you work at the new location of your principal office; or"

        5.    Section 2(g) of the Agreement is hereby amended by deleting
clauses (i), (ii) and (iii) and inserting in lieu thereof the following:

"(i) The Company hereby indemnifies you and holds you harmless from and against
any and all liabilities, costs and expenses (including, without limitation,
attorney's fees and costs) you may incur as a result of the excise tax imposed
by Section 4999 of the Code or any similar provision of state or local income
tax law (the "Excise Tax"), to the end that you shall be placed in the same tax
position with respect to the Severance Payment under this Agreement and all
other payments from the Company to you in the nature of compensation as you
would have been in if the Excise Tax had never been enacted. In furtherance of
such indemnification, the Company shall pay to you a payment (the "Gross-Up
Payment") in an amount such that, after payment by you of all taxes, including
income taxes and the Excise Tax imposed on the Gross-Up Payment and any interest
or penalties (other than interest and penalties imposed by reason of your
failure to file timely tax returns or to pay taxes shown due on such returns and
any tax liability, including interest and penalties, unrelated to the Excise Tax
or the Gross-Up Amount), you shall be placed in the same tax position with
respect to the Severance Payment under this Agreement and all other payments
from the Company to you in the nature of compensation as you would have been in
if the Excise Tax had never been enacted. When the

1

--------------------------------------------------------------------------------

Company pays you your Severance Payment under Section 2(a)(i), it shall also pay
to you a Gross-Up Payment for the Severance Payment and any other payments in
the nature of compensation which the Company determines are "excess parachute
payments" under Section 280G(b)(1) of the Code ("Excess Parachute Payments").
If, through a determination of the Internal Revenue Service or any state or
local taxing authority (a "Taxing Authority"), or a judgment of any court, you
become liable for an amount of Excise Tax not covered by the Gross-Up Payment
payable pursuant to the preceding sentence, the Company shall pay you an
additional Gross-Up Payment to make you whole for such additional Excise Tax;
provided, however, that, pursuant to Section 2(g)(iii), the Company shall have
the right to require you to protest, contest, or appeal any such determination
or judgment. For purposes of this Section 2(g), any amount which the Company is
required to withhold under Sections 3402 or 4999 of the Code or under any other
provision of law shall be deemed to have been paid to you.

"(ii) Upon payment to you of a Gross-Up Payment, the Company shall provide you
with a written statement showing the Company's computation of such Gross-Up
Payment and the Excess Parachute Payments and Excise Tax to which it relates,
and setting forth the Company's determination of the amount of gross income you
are required to recognize as a result of such payments and your liability for
the Excise Tax. You shall cause your federal, state, and local income tax
returns for the period in which you receive such Gross-Up Payment to be prepared
and filed in accordance with such statement, and, upon such filing, you shall
certify in writing to the Company that such returns have been so prepared and
filed. Notwithstanding the provisions of Section 2(g)(i), the Company shall not
be obligated to indemnify you from and against any tax liability, cost or
expense (including, without limitation, any liability for the Excise Tax or
attorney's fees or costs) to the extent such tax liability, cost or expense is
attributable to your failure to comply with the provisions of this
Section 2(g)(ii).

"(iii) If any controversy arises between you and a Taxing Authority with respect
to the treatment on any return of the Gross-Up Amount, or of any payment you
receive from the Company as an Excess Parachute Payment, or with respect to any
return which a Taxing Authority asserts should show an Excess Parachute Payment,
including, without limitation, any audit, protest to an appeals authority of a
Taxing Authority or litigation (a "Controversy"), the Company shall have the
right to participate with you in the handling of such Controversy. The Company
shall have the right, solely with respect to a Controversy, to direct you to
protest or contest any proposed adjustment or deficiency, initiate an appeals
procedure within any Taxing Authority, commence any judicial proceeding, make
any settlement agreement, or file a claim for refund of tax, and you shall not
take any of such steps without the prior written approval of the Company, which
the Company shall not unreasonably withhold. If the Company elects, you shall be
represented in any Controversy by attorneys, accountants, and other advisors
selected by the Company, and the Company shall pay the fees, costs and expenses
of such attorneys, accountants, or advisors, and any tax liability you may incur
as a result of such payment. You shall promptly notify the Company of any
communication with a Taxing Authority, and you shall promptly furnish to the
Company copies of any written correspondence, notices, or documents received
from a Taxing Authority relating to a Controversy. You shall cooperate fully
with the Company in the handling of any Controversy by furnishing to the Company
any information or documentation relating to or bearing upon the Controversy;
provided, however, that you shall not be obligated to furnish to the Company
copies of any portion of your tax returns which do not bear upon, and are not
affected by, the Controversy.

"(iv) You shall pay over to the Company, within ten (10) days after your receipt
thereof, any refund you receive from any Taxing Authority of all or any portion
of the Gross-Up Payment

2

--------------------------------------------------------------------------------




or the Excise Tax, together with any interest you receive from such Taxing
Authority on such refund. For purposes of this Section 2(g)(iv), a reduction in
your tax liability attributable to the previous payment of the Gross-Up Amount
or the Excise Tax shall be deemed to be a refund. If you would have received a
refund of all or any portion of the Gross-Up Payment or the Excise Tax, except
that a Taxing Authority offset the amount of such refund against other tax
liabilities, interest, or penalties, you shall pay the amount of such offset
over to the Company, together with the amount of interest you would have
received from the Taxing Authority if such offset had been an actual refund,
within thirty (30) days after receipt of notice from the Taxing Authority of
such offset."

        6.    Except as set forth in the next sentence, the undersigned
Executive understands and agrees that the Severance Agreement to which he or she
is a party shall be effective only for so long as such Executive remains an
officer of the Company and shall automatically terminate in the event such
Executive ceases to be an officer of the Company whether due to termination of
employment or change in title or position. Notwithstanding the foregoing
sentence, Section 3 of the Severance Agreement shall survive any such
termination.

        Other than as set forth herein, all other terms and provisions of the
Agreement shall remain in full force and effect. All references to the Agreement
herein or in any other documents shall be deemed to include a reference to this
Amendment. Capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Agreement.

        IN WITNESS WHEREOF, the parties to this Amendment to Severance Agreement
have set forth their signatures.

ACCEPTED AND AGREEED:   GART SPORTS COMPANY
Executive:
 
 
 
 
 
 
    

--------------------------------------------------------------------------------


 
By:
 
    

--------------------------------------------------------------------------------

Print Name:       

--------------------------------------------------------------------------------

      Name:   J. Douglas Morton Title:       

--------------------------------------------------------------------------------

      Title:   Chairman, President and Chief Executive Officer
    
 
 
 
 
 
 
 
 
Address:
 
    

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------


 
 
 
 
 
 

3

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.9.1

